Perkins, J.
— Replevin before a justice, for a picture, of the value of twenty-five dollars. The picture was taken by the officer and delivered to the plaintiff.
Judgment for the plaintiff’ before the justice, and in the circuit court, on appeal.
On appeal to this court, but one error is assigned, viz.: that the circuit court erred in overruling the motion there made in arrest of judgment; and the only ground presented in the brief of counsel, on which it is claimed that that motion should have prevailed, is, that the bond given on the commencement of the replevin suit is insufficient. This defect, if it exists, is not reached by motion in arrest of judgment.
No error is assigned, as has been intimated, on any other ruling of the court, and the motion in arrest did not reach error in other rulings made in this case.
The judgment is affirmed, with costs.